Citation Nr: 0730106	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for fatty tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2004 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no probative evidence demonstrating the veteran 
has fatty tumors as a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

Fatty tumors were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2003 and March 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board notes the veteran has not been afforded a 
VA examination in connection with this claim but is of the 
opinion that such an examination is not required.  See 38 
C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence beyond 
the veteran's own unsupported contentions that he suffered an 
event, injury or disease in service that resulted in the 
development of tumors.  Current VA treatment records include 
examination findings with a clear statement that his fatty 
tumors are not related to Agent Orange exposure.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

In this case, the veteran's service records show he served in 
the Republic of Vietnam from May 1966 to April 1967.  On the 
veteran's pre-induction Report of Medical History, dated in 
September 1965, the veteran gave a history of boils.  The 
September 1965 pre-induction physical examination revealed no 
evidence of skin disorders, including boils or fatty tumors.  
The veteran's service medical records contain no treatment of 
tumors.  In February 1967, he had a mole removed from his 
right shoulder.  No tumors or moles were listed on the 
discharge examination.  In his original claim, the veteran 
reported that his skin nodules first appeared in 1971, over 
three years after service.

A VA treatment note from March 1996 recorded the presence of 
superficial nodules.  The examiner stated they were lipomas.  
The next month, the veteran told a VA examiner that he had a 
10-year history of skin nodules.  The note indicated that the 
etiology was unknown.  In February 1997 the veteran requested 
removal of several cysts.  In March 1997, a biopsy of one 
revealed a diagnosis of angiolipoma.   Another cyst and an 
inflamed area on his chest were noted in August 1997 notes.

On VA examination for Agent Orange registry in December 2003, 
the veteran recalled being in an area sprayed with Agent 
Orange.  He reported recurrent fatty tumors since he returned 
from Vietnam.  He noted new growths and enlarged older 
nodules.  On objective examination, there were no skin 
lesions suggestive of chloracne.  The examiner stated that 
the veteran had no conditions possibly related to Agent 
Orange exposure and added that the fatty tumors 
(limpomatoses) noted on the surgical report were a condition 
not related to Agent Orange exposure.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Certain disorders associated with herbicide agent exposure in 
service may also be presumed service connected.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Veterans diagnosed with chloracne or other acneform 
disease consistent with chloracne, who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating the veteran has fatty 
tumors as a result of any established event, injury, or 
disease during active service.  The record contains no basis 
upon which direct service connection for fatty tumors can be 
established.  The veteran reported no symptoms or treatment 
for fatty tumors during his active duty service.  In his 
original claim, he stated that his first fatty tumors 
developed in 1971.  As the fatty tumors have not been 
identified as malignant tumors, they do not qualify for 
consideration of the one-year presumptive period for 
malignant tumors as a chronic disease under the provisions of 
38 C.F.R. § 3.309(a).  Also, none of the evidence provides a 
nexus between the veteran's currently diagnosed fatty tumors 
and any event or symptoms that manifested themselves during 
his active duty service.  In this matter, the Board finds the 
December 2003 Agent Orange examination persuasive.

In addition, service connection for fatty tumors cannot be 
established on a presumptive basis as limpomatoses are not on 
the list of diseases for which service connection can be 
presumed due to exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  Under the authority granted by the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
unless the disorder is specifically recognized by VA 
regulation.  See 71 Fed. Reg. 32,395 (June 12, 2007).

While the veteran may sincerely believe he has tumors as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for fatty tumors is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


